      Case 3:19-cv-00226-DPM Document 34 Filed 09/08/20 Page 1 of 1



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

MICHAEL ANTHONY AKINS dfb/a
ABC CONSTRUCTION COMPANY                                       PLAINTIFF

v.                        No. 3:19-cv-226-DPM

S & R DEVELOPMENT, INC.; HIREN PATEL,
President; and LAMAR FOX, Site Supervisor                DEFENDANTS

                                ORDER
      One-sided joint report, Doc. 33, noted.         Akins has not been
cooperating in discovery for several months. He must do so, or the
Court will consider imposing a sanction, which could include
attorney's fees incurred by S&R, a monetary penalty, dismissal of this
case, or some combination of these things.              FED.   R. Crv. P.

37(d)(l)(A)(ii).   By 18 September 2020, Akins must provide S&R's
lawyers three dates in October when Akins will be available to sit for a
deposition. And Akins must fully respond to all the pending written
discovery by 30 September 2020. Akins has waived any objection he
may have to the written discovery because of his tardiness in
responding.
      So Ordered.

                                                 /j
                                  D .P. Marshall Jr.
                                  United States District Judge
